             Case 2:19-cr-00041-RSL Document 147 Filed 10/29/20 Page 1 of 3




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR19-41RSL

10                          Plaintiff,                          ORDER CONTINUING
11                     v.                                       TRIAL DATE

12    MURUGANANANDAM ARUMUGAM,
13                          Defendant.
14
15         This matter comes before the Court on the government’s “Motion for an Order
16 Addressing the Continuance of the Trial.” Dkt. #145. On June 17, 2020, over the defendant’s
17 objection, the Court continued the trial date in this case to September 1, 2020. See Dkt. #126.
18 On August 26, 2020, the Court issued an order striking the trial date and ordering that the period
19 of time from the date of the order up to and including September 8, 2020, be excludable time
20 pursuant to 18 U.S.C. § 3161. Dkt. #143 (citing W.D. Wash. Gen. Order Nos. 02-20, 11-20).
21 On September 4, 2020, the Honorable Ricardo S. Martinez, Chief United States District Judge,
22 issued General Order No. 13-20, further continuing all civil and criminal in-person hearings and
23 trials in the Seattle and Tacoma Courthouses until October 5, 2020. Accordingly, the Court
24 issued an order further continuing the trial in this case and ordering that the period of time from
25 the date of the order up to and including October 5, 2020, be excludable time pursuant to 18
26 U.S.C. § 3161. Dkt. #144. On October 2, 2020, Judge Martinez issued General Order No. 15-
27 20, extending the procedures established by General Orders No. 02-20 and 03-20 through
28 January 1, 2021. Although the Court plans to resume criminal jury trials as soon as possible, it

     ORDER CONTINUING TRIAL DATE - 1
             Case 2:19-cr-00041-RSL Document 147 Filed 10/29/20 Page 2 of 3




 1 faces a significant backlog due to COVID-19, and for the foreseeable future, it will be possible
 2 to proceed with only one in-person criminal jury trial at a time at each of the District’s two
 3 courthouses. Now, therefore, the Court FINDS as follows:
 4         1.      The Court incorporates the facts set forth in the government’s motion. Dkt. #145.
 5 Considering the recommendations made by the Centers for Disease Control and Prevention
 6 (“CDC”) and Public Health for Seattle and King County regarding social distancing measures
 7 required to stop the spread of disease, as well as the lack of personal protective equipment
 8 necessary to ensure the health and safety of all participants, at this time it is not possible to
 9 proceed with a jury trial in this case. See W.D. Wash. Gen. Orders No. 02-20, 15-20.
10         2.      Further, the Court has been advised that defendant now faces state criminal
11 charges in King County Superior Court and is currently incarcerated at King County Jail
12 awaiting a November 30, 2020 trial date in that case. His detention in King County Jail
13 currently renders him unavailable to appear for trial in the above-captioned matter.
14         3.      For these reasons, the Court finds that a failure to continue the trial date in this
15 case would likely result in a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
16 Due to the Court’s reduced ability to obtain an adequate spectrum of jurors, the impact of the
17 aforementioned public health recommendations on Court operations, and defendant’s pending
18 King County Superior Court trial, the Court specifically finds that the ends of justice served by
19 continuing the trial in this case outweigh the best interest of the public and the defendant in a
20 speedy trial. See 18 U.S.C. § 3161(h)(7)(A); see also W.D. Wash. Gen. Orders No. 02-20, 15-
21 20.
22         IT IS THEREFORE ORDERED, over defendant’s objection (Dkt. #146), that the trial
23 date in this case be continued to January 19, 2021.
24         IT IS FURTHER ORDERED that the period of time from the date of this Order up to and
25 including the new trial date, shall be excludable time pursuant to 18 U.S.C. § 3161, et seq. See
26 W.D. Wash. Gen. Orders No. 02-20, 15-20. The period of delay attributable to the filing and
27 granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C.
28 §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B).

     ORDER CONTINUING TRIAL DATE - 2
           Case 2:19-cr-00041-RSL Document 147 Filed 10/29/20 Page 3 of 3




 1        DATED this 29th day of October, 2020.
 2
 3                                                A
                                                  Robert S. Lasnik
 4                                                United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING TRIAL DATE - 3
